DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,931,325 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4, 9-12 and 14 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1-4, 9 and 10, prior arts do not teach or suggest the combination of the antenna assembly according to claim 1, in particular, a communication cable connected to the modem at one end and configured to connect to a vehicle internal router at an opposite end; wherein the top lid and the base act as an electro-magnetic barrier for the modem; wherein a connection from the vehicle internal router to the modem by the communication cable allows the modem to be located remotely from the vehicle internal router and closer to the at least one antenna element to reduce a connection length from the at least one antenna element to the modem.

Re claims 11, 12 and 14, prior arts do not teach or suggest the combination of the wireless communication assembly according to claim 11, in particular, a communication cable connected to the modem at one end and configured to connect to a vehicle internal router at an opposite end; wherein the top lid and the base act as an electro-magnetic barrier for the modem; wherein a connection from the vehicle internal router to the modem by the communication cable allows the modem to be located remotely from the vehicle internal router and closer to the at least one antenna element to reduce a connection length from the at least one antenna element to the modem.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841